DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, line 14 is objected to because of the following informalities:  
The phrase “and being” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi 3,913,928.
In regard to claim 1, Yamaguchi discloses a pipe coupling seal assembly (“for inserting into and sealing a first fluid conduit and a second fluid conduit inserted into the pipe coupling seal assembly secured therein by a removable locking ring to thereby from a removable connection” all considered intended use and carries little patentable weight in an apparatus claim), the first fluid conduit comprising a straight pipe section with an upper rim and a uniform wall thickness and having an outer surface for engagement by the locking ring, an inner 
a straight cylindrical sleeve (fig. 7) formed from a sealant material configured for insertion into the straight pipe section of the first fluid conduit and for receiving the straight pipe section of the second fluid conduit
said straight cylindrical sleeve including a cylindrical wall with a uniform thickness having an inner side with an inner surface and an outer side with an outer surface, the cylindrical wall having an upper end 103 forming a rim seal for sealing against the upper rim of the straight pipe section of the first fluid conduit 122 inwardly of the outer surface of the straight pipe section of the first fluid conduit so as not to interfere with the locking ring;
the straight cylindrical sleeve further including a first projection 105 extending from said inner surface of said cylindrical wall to form a sealing surface to seal against and to engage the exterior surface of the straight pipe section of the second fluid conduit 120 only by frictionally engagmenet when the straight pipe section of the second fluid conduit is inserted into the first fluid conduit wherein the second fluid conduit is removable from the first fluid conduit; and 
said straight cylindrical sleeve further including a second projection 107 extending from said outer surface of said cylindrical wall to form an engagement structure to mechanically couple said cylindrical sleeve to the interior surface of the straight pipe section of the first fluid conduit and for receipt in the recess of the first fluid conduit to help keep said seal assembly in place in the first fluid conduit.
In regard to claim 2, wherein said second projection comprises a plurality of projections 107, and wherein at least two of said plurality of second projections form engagement structures 
In regard to claim 3, wherein said first projection 105 comprises a plurality of spaced first projections 107 for frictionally engaging the second fluid conduit 120.  
In regard to claim 9, each of the second projections 107 includes upper and lower parallel engagement surface.
Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanteigne et al. 2004/0239106.
In regard to claim 1, Lanteigne et al. discloses a pipe coupling seal assembly for inserting into and sealing a first fluid conduit 37 and a second fluid conduit 2 inserted into the pipe coupling seal assembly secured therein by a removable locking ring 20 to thereby from a removable connection, the first fluid conduit comprising a straight pipe section with an upper rim and a uniform wall thickness and having an outer surface for engagement by the locking ring 20, an inner surface and a recess 39 formed therein, and the second fluid comprising a straight pipe section 2 supporting the locking ring and having a uniform wall thickness and smooth outer surface, and said pipe coupling seal assembly comprising:
a straight cylindrical sleeve 12 formed from a sealant material configured for insertion into the straight pipe section of the first fluid conduit and for receiving the straight pipe section of the second fluid conduit
said straight cylindrical sleeve including a cylindrical wall with a uniform thickness having an inner side with an inner surface and an outer side with an outer surface, the cylindrical 
the straight cylindrical sleeve further including a first projection 18 extending from said inner surface of said cylindrical wall to form a sealing surface to seal against and to engage the exterior surface of the straight pipe section of the second fluid conduit 2 only by frictionally engagmenet when the straight pipe section of the second fluid conduit is inserted into the first fluid conduit wherein the second fluid conduit is removable from the first fluid conduit; and 
said straight cylindrical sleeve further including a second projection 107 extending from said outer surface of said cylindrical wall to form an engagement structure to mechanically couple said cylindrical sleeve to the interior surface of the straight pipe section of the first fluid conduit and for receipt in the recess of the first fluid conduit to help keep said seal assembly in place in the first fluid conduit.
In regard to claim 11, in combination with a locking ring 20, said locking ring for securing the second fluid conduit 2 to the first fluid conduit 37.
In regard to claim 12, wherein said locking ring 20 is configured for compressing said rim seal 11 against the rim 34 of the first fluid conduit 37.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi 3,913,928.
In regard to claim 10, Yamaguchi discloses one projection 106 for forming a snap fit in a recess 124, but not two projections.  However, it would have been obvious to provide Yamaguchi with two projections form forming a snap fit because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679